Citation Nr: 0213588	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  91-44 917	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a somatization disorder.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.

In a decision dated in May 1995, the Board denied entitlement 
to disability benefits under the provisions of 38 U.S.C.A. § 
1151 (West 1991) for toxic residuals of exposure to cigarette 
smoke allegedly incurred while the veteran was residing in a 
VA domiciliary facility.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).  In June 1997, the 
Court issued a Memorandum Decision which, in part, affirmed 
the Board's decision with respect to the section 1151 claim 
for toxic residuals of cigarette smoke exposure, and which 
vacated, in part, the decision as to the RO's failure to 
adjudicate a claim of entitlement to an increased rating for 
the veteran's psychophysiologic gastrointestinal reaction, or 
entitlement to a separate claim under 38 U.S.C.A. § 1151, 
under the theory that an additional somatization disorder was 
incurred at a VA domiciliary.

The veteran's case was remanded to the RO for further 
development in March 1998, and in January 1999.  The 
requested development has been completed and the case is now 
back before the Board.  

In April 2002, the RO denied the claim of entitlement to 
total disability rating based upon individual 
unemployability.  A notice of disagreement has not been filed 
with respect to that issue, and hence, it is not before the 
Board on appeal.  

FINDINGS OF FACT

1.  The veteran's psychophysiologic gastrointestinal 
reaction, now classified as a somatization disorder, is 
asymptomatic and inactive.  

2.  There is no competent evidence that the veteran suffers 
from an additional distinct somatization disorder as the 
direct result of treatment received at a VA domiciliary.  

3.  The preponderance of the evidence is against establishing 
that the veteran sustained additional chronic disability as 
the result of VA dental treatment beyond the necessary 
consequences of such treatment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of more than 10 
percent for psychophysiologic gastrointestinal reaction, now 
classified as a somatization disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.7, 4.129, 4.132, Diagnostic Code 9502 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9421 (2001); 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  VA disability compensation for an additional distinct 
somatization disorder as a result of VA medical treatment is 
not warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991); 
38 C.F.R. § 3.358 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326).

3.  VA disability compensation for a dental disability as a 
result of VA dental treatment is not warranted.  38 U.S.C.A. 
§§ 1151, 5103A, 5107; 38 C.F.R. § 3.358; 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of January 1999, the veteran 
was afforded a VA examination to determine the current nature 
and etiology of psychophysiologic gastrointestinal reaction 
and somatization disorder.  The examination included a review 
of the veteran's claims folder and addressed the question 
central to the issue on appeal.  Additionally, the RO 
obtained the veteran's Social Security disability records.  
Thereafter, the RO reviewed the veteran's claim and evaluated 
his psychiatric disabilities, to include discussion of the 
criteria in effect prior to and after November 7, 1996.  
Thus, the Board finds that the RO complied with the remand 
order to the best of their ability.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award 
compensation under the provisions of 38 U.S.C.A. § 1151, and 
to award an increased evaluation for a psychophysiological 
gastrointestinal disorder.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Notably, he was also 
notified that ultimately it was his responsibility to make 
sure that all pertinent evidence was actually received by VA.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  These documents provided notice why this evidence 
was insufficient to award an increased rating for 
psychophysiologic gastrointestinal reaction and compensation 
under the provisions of 38 U.S.C.A. § 1151, as well as notice 
that the appellant could still submit supporting evidence.  
Finally, the record reflects that the RO notified the veteran 
in November 2001 regarding the application of the VCAA to his 
pending claims.  He was specifically advised to identify 
evidence in support his claim.  If evidence was identified, 
he was advised that the RO would attempt to obtain the 
evidence.  No further evidence was submitted, and by 
telephone contact of April 2002, the veteran advised the RO 
that he did not have any additional evidence in support of 
his claim.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, a merits based review may be 
conducted.

Increased Rating for Psychophysiologic Gastrointestinal 
Reaction:  

Service connection for psychophysiologic gastrointestinal 
reaction was granted by original rating decision of September 
1978.  In June 1997, the Court issued a Memorandum Decision, 
that in pertinent part, found that the RO had failed to 
adjudicate a claim for an increased rating for 
psychophysiologic gastrointestinal reaction.  The case was 
remanded to the RO for further development by Board decisions 
of March 1998 and January 1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  When there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held that where the law or regulation changed after a 
claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  The veteran's 
psychiatric disability has been evaluated by the RO under 
both the old and new regulations, and he and his 
representative have been provided a copy of both the old and 
new regulations.  

Prior to November 7, 1996, a psychophysiologic 
gastrointestinal reaction was rated using the general rating 
criteria for psychoneurotic disorders under 38 C.F.R. § 
4.132, Diagnostic Code 9502, pertaining to psychological 
factors affecting gastrointestinal condition.  This formula 
provided a 10 percent rating for psychiatric disability 
productive of mild social and industrial impairment.  A 30 
percent rating was provided for psychiatric disability in 
which the ability to establish or maintain effective or 
wholesome relationships with people was definitely impaired; 
and in which by reason of psychoneurotic symptoms the 
initiative, flexibility, efficiency, and reliability levels 
were so reduced as to result in definite industrial 
impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed.Reg. 4752 (1994).

After November 7, 1996, the regulations for rating mental 
disorders are found at 38 C.F.R. §§ 4.125-4.130 (2001).  In 
making this change, VA noted that the under the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, 4th edition (1994) (DSM-IV), psychological 
factors affecting physical condition were renamed 
psychological factors affecting medical condition (PFAMC)  
There are, according to DSM-IV, whose nomenclature the Board 
must follow, 38 C.F.R. § 4.130, two components to a PFAMC, a 
medical condition and psychological factors.  Psychological 
factors which do not constitute a recognized mental disorder 
are not service-connectable in their own right.  For each 
service connected component, however, a separate evaluation 
would be assigned under the appropriate diagnostic code.  An 
additional separate evaluation for a PFAMC cannot be 
assigned, however, as such an assignment would constitute 
pyramiding.  38 C.F.R. § 4.14 (2001); 60 Fed.Reg. 54829 (Oct. 
26, 1995); 61 Fed.Reg. 52695 (October 18, 1996). 

In light of these factors and the evidence of record, the 
veteran's disorder was reclassified as a somatization 
disorder, and assigned Diagnostic Code 9421.  Under the post 
November 6, 1996 criteria for that Code, a 10 percent rating 
is assigned for occupational and social impairment due to 
mild transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.  A 30 percent rating is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

In this case there is no competent evidence that the 
appellant currently suffers from either a somatization 
disorder, or a psychophysiological gastrointestinal disorder.  
Indeed, when the veteran was seen for a March 2002 VA 
psychiatric examination the examiner noted, after reviewing 
the claims folder, that the appellant had not received 
consistent treatment for several years.  The examiner took 
careful note of the fact that the appellant reported no 
complaints pertaining to a stomach disorder, and that he 
reported that his stomach was fine as long as he did not eat 
too much and drank self-prepared juices.  The appellant 
reported no suicidal or homicidal ideas, he was oriented to 
time, place and person; and his memory for recent and remote 
events appeared intact.  There was no sleep impairment.  He 
did have very poor insight and was poorly motivated for 
treatment, noting his belief in "natural medicine."  
Delusional and paranoid thought was evident.  The examiner 
concurred with the fact that the veteran's psychophysiologic 
gastrointestinal reaction was, under DSM-IV, a somatization 
disorder.  The examiner, however, found that any somatization 
disorder was asymptomatic and inactive.  The only 
symptomatic, active psychiatric disorder was schizophrenia, 
which is not a service connected disability.  Again, no 
social or occupational impairment was attributed to the 
service-connected disability somatization disorder.  Without 
evidence of a current disability, the Board finds no basis 
for an increased evaluation under either the old or the new 
criteria.  Hence, the benefit sought on appeal is denied.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.7, 4.129, 4.132, 
Diagnostic Code 9502 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9421 (1998).

Entitlement to Compensation under the provisions of 
38 U.S.C.A. § 1151 for a Distinct Somatization Disorder

As noted above, in June 1997, the Court affirmed the Board's 
decision denying entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of exposure to 
cigarette smoke while residing in a VA domiciliary.  The 
Court, however, noted an additional inferred claim for a 
distinct somatization disorder due to cigarette smoke 
exposure.  That claim was the subject of the prior remands.

With respect to the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a distinct somatization 
disorder, the record shows that in May 1990, the veteran was 
seen by VA for complaints pertaining to smoke inhalation.  
Physical examination resulted in the examiner's belief that 
the veteran had a somatization disorder.  

In September 1991, the appellant was seen by Gerald H. 
Vandenberg, Ph.D., for the purposes of a Social Security 
disability claim.  At that time the veteran reported 
incurring a head injury while a youngster, difficulties 
working at the VA when near a type of alcoden solution, and 
sinus difficulties since 1984 after inhaling cigarette smoke.  
The appellant stated that he believed that the cigarette 
smoke was damaging his head, and causing some type of nerve 
damage.  Following a mental status examination Dr. 
Vandenberg's impression was a somatic type delusional 
disorder with schizotypal features.

In January 1993, an Administrative Law Judge granted Social 
Security disability benefits to the veteran, in part, due to 
a somatic type delusional disorder with schizotypal features.

The veteran was reexamined by Avner Stern, Ph.D., in July 
1996.  At that time he reported being on Social Security 
disability after been "overcome" by cigarette smoke.  
Following a mental status examination the appellant was 
diagnosed with a delusional disorder, somatic type.

As noted previously, the veteran was examined by VA in March 
2002.  After reviewing the claims folder, the VA examiner 
noted, that the appellant had not received consistent 
treatment for several years.  Following examination, the 
examiner diagnosed a somatization disorder.  Notably, 
however, he found that any disorder was asymptomatic and 
inactive.

Title 38, United States Code Annotated, Section § 1151 
provides that where a veteran suffered an injury or 
aggravation of an injury resulting in additional disability 
by reason of VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination administered with the express or 
implied consent of the veteran, or in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or when intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c).

In this case, the veteran has been diagnosed with a 
somatization disorder.  There is, however, no competent 
evidence that this disorder arises as a result of the 
appellant's uncorroborated claim that he was exposed to 
cigarette smoke while a patient at a VA domiciliary.  Without 
such evidence the claim must be denied.  Indeed, it bears 
noting that the preponderance of the evidence also shows that 
the appellant's primary disorder is a nonservice connected 
delusional or schizophrenic disorder, and not a stand alone 
somatization disorder.  In any event, however, there is no 
competent evidence linking a current somatization disorder to 
the appellant's VA medical care.

Instead, the only evidence that even remotely suggests that 
the appellant has a somatization disorder due to VA treatment 
is that proffered by the veteran himself.  As a lay person, 
untrained in the field of medicine, the appellant is not 
competent to offer an opinion regarding the cause of any 
current somatization disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Finally, any recollection by the veteran of 
what a physician has stated, to include the statement 
discussed in the appellant's November 1990 VA Form 1-9, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

Accordingly, as there is no competent evidence that the 
veteran has a somatization disorder due to an injury or 
aggravation of an injury by reason of VA hospital, medical or 
surgical treatment, the benefit sought on appeal is denied.

Entitlement to Compensation Under the Provisions of 
38 U.S.C.A. § 1151 for a Dental Disorder

The veteran claims that he is disabled due to a dental 
procedure performed at a VA Medical Center in Leavenworth, 
Kansas.  In particular, he alleges that an attending dentist 
"sawed deeply" between two teeth, and as a result, food 
"goes very deep into the gum between those teeth," which in 
turn causes bleeding and pain when the appellant flosses.  

VA dental records reflect that in August 1984, the veteran 
underwent a procedure to "replace periodontal flap to remove 
pin.  Flap gum tissue to expose pin perforating tooth #4."  

In February 1996, the veteran was afforded a VA dental 
examination in connection with his claim.  He complained that 
food got stuck between the right first molar and second 
premolar.  The examiner noted, however, that the appellant 
had not seen a dentist since the dental procedure was 
performed in August 1984.  More importantly, the examiner 
concluded that the veteran's problems were the result of a 
lack of preventative treatment and care.  He did not link any 
current dental disorder to treatment provided in August 1984, 
and the appellant has not presented any competent evidence 
suggesting otherwise. 

Accordingly, the preponderance of the competent evidence 
shows that the veteran has no additional dental disability 
due to VA treatment.  Thus, the Board concludes that the 
preponderance of the evidence is against establishing that 
the veteran sustained a disability as the result of VA 
treatment.  Accordingly, he is not entitled to VA disability 
compensation for a disability under the provisions of 
38 U.S.C.A. § 1151.  

The benefit sought on appeal is denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased rating for psychophysiologic gastrointestinal 
reaction is denied.  

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a somatization disorder as the result of 
VA medical treatment is denied.  Entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 as the 
result of VA dental treatment is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

